3:19-cv-03173-CSB # 1   Page 1 of 11
                                                              E-FILED
                                   Thursday, 11 July, 2019 03:31:34 PM
                                         Clerk, U.S. District Court, ILCD




                                       19-3173
3:19-cv-03173-CSB # 1   Page 2 of 11
3:19-cv-03173-CSB # 1   Page 3 of 11
3:19-cv-03173-CSB # 1   Page 4 of 11
3:19-cv-03173-CSB # 1   Page 5 of 11
3:19-cv-03173-CSB # 1   Page 6 of 11
3:19-cv-03173-CSB # 1   Page 7 of 11
3:19-cv-03173-CSB # 1   Page 8 of 11
3:19-cv-03173-CSB # 1   Page 9 of 11
3:19-cv-03173-CSB # 1   Page 10 of 11
3:19-cv-03173-CSB # 1   Page 11 of 11
